            Case 5:18-cv-00166-JPB Document 15 Filed 10/10/19 Page 1 of 1 PageID #: 80




   NORTHERN DISTRICT OF’ WEST VIRGINIA
CLERK, UNITED STATES DISTRICT COURT
             P.O. BOX 471
  WHEELING, WEST VIRGINIA 26003-0060
              OF~ICIPJ. BUSINESS
                                                l~t~ l fl~ ~I   ~1~
                                               7014 3490 0001 7496 1031
                                                                                                02 IP
                                                                                                0000835876
                                                                                                          I P0


                                                                                                           ~_____
                                                                                                    ~d p•---—~.~ ~
                                                                                                    14’
                                                                                                                   PITNEY BOWES

                                                                                                                 $ 006.800
                                                                                                               AUG 302019
                                                                                                MAILED FROM ZIP CODE 26003




                                                                                            OCT10 2019                            I
                                                                                      U.~
                                                                                         WHEELI~T    ‘~‘VND
                                         Joseph M. Carney
                                         20 App letree Lane
                                         Hilisdale, NJ 07642
                                                                NI XI E    076   DE    1            ~~10/04/19
                                                                          RETURN TO SENDER
                                                                             U NCL AIMED
                                                                          UNABLE TO FORWARD

                                                         UNC          z~oo3ee6031          *2E32_016~33~4$
